Citation Nr: 0216875	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. What evaluation is warranted for left foot hammer toes 
from  October 2, 2000?

2.  What evaluation is warranted for right foot hammer toes 
from  October 2, 2000?

(The issue of entitlement to service connection for a pelvic 
condition will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office 
	(Berks County Veterans Affairs Office)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1997 
to October 2000.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from April 2001 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Philadelphia, Pennsylvania, 
granting service connection for hammer toes of both feet, 
and assigning a noncompensable rating for each foot. 

The Board is undertaking additional development on the 
appealed issue of entitlement to service connection for a 
pelvic condition.  This additional development is pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Since October 2, 2000, the veteran has had painful 
hammer and mallet toes affecting all toes of the left foot 
and adversely affecting left foot function. 

2.  Since October 2, 2000, the veteran has had painful 
hammer and mallet toes affecting all toes of the right foot 
and adversely affecting right foot function. 

CONCLUSIONS OF LAW

1. The schedular criteria for a 10 percent evaluation for 
left foot hammer and mallet toes, from October 2, 2000, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5282 (2002).

2. The schedular criteria for a 10 percent evaluation for 
right foot hammer and mallet toes, from October 2, 2000, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  The Act 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002) (VCAA).  VA regulations codifying the Act are 
located, in pertinent part, at 38 C.F.R. § 3.102, 3.159, 
3.326(a).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which of the 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.

The veteran was sent a statement of the case in November 
2001 notifying her of the VCAA, the responsibility of VA, 
her responsibilities in developing her claim, and what 
information and evidence was required to support her claims.

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award higher evaluations 
for hammer toes from October 2, 2000.  The veteran further 
was provided adequate notice that VA would help her secure 
evidence in support of her claims if she identified that 
evidence.  She was provided notice of, and she did report 
for, VA examinations to help determine the current nature 
and extent of her disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why the 
RO concluded that this evidence was insufficient to award 
increased evaluations, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claims, notice of what she could do to help her claims, and 
notice of how her claims were still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where an appeal stems from an original rating 
grant, separate ratings may be awarded for distinct periods 
of time depending on the nature of the disability.  This is 
called a staged rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The veteran had active duty from March 1997 to October 2000.  
In April 2000 the veteran underwent arthrodesis of the 
proximal interphalangeal joints of the second toes 
bilaterally and arthrodesis of the distal interphalangeal 
joints of the third and fourth toes bilaterally.  These 
procedures were designed to ameliorate painful, rigid hammer 
toes of the second digits bilaterally, and mallet toes of 
the third and fourth toes bilaterally.  The veteran had a 
four year history of painful toes and associated callosities 
on the dorsal aspects of affected toes bilaterally.  

At a February 2001 VA foot examination the veteran's history 
of painful toes and calluses, surgical correction of hammer 
and mallet toes, and subsequent conditions were noted.  She 
reported that since her surgery she has worn soft, wide, 
extra-depth shoes.  She note, however, continued pain and 
irritation despite using this footwear.  On examination, the 
skin was healed post surgically, without hypertrophic scar 
changes.  There was mild discoloration of skin on the dorsum 
of the toe digits in areas of shoe gear friction, with 
developing calluses.  There was 4/5 strength in the lateral 
compartment of the feet due to dorsiflexor recruiting and 
associated toe pain.  Bilaterally, second digits had pain 
throughout range of motion.   For the second digits, there 
was pain on palpation of the proximal interphalangeal joint 
region bilaterally, with minimal, very painful motion of 
those joints.  The third digits also had minimal, very 
painful movement as well as pain on palpation.  There was 
also bilateral pain notable in the fourth digits 
bilaterally.  The fifth digits had adductor varus rotation 
and a blister's corn developing bilaterally.  The right 
hallux was in valgus position.  Foot stance and ambulation 
were affected bilaterally, in reaction to digit pain.  The 
examiner concluded that the veteran's complaints and 
physical findings were consistent with sequelae pain 
following bilateral toe surgery.  

Service and post service medical records within the claims 
folder are consistent with the findings on February 2001 VA 
foot examination.  The record reflects that the veteran's 
bilateral hammer and mallet toes continue to produce pain 
and pain on ambulation, with the conditions post surgically 
affecting all toes two through five bilaterally, as well as 
the veteran's stance and ambulation.  

At a video conference Board hearing in August 2002, the 
veteran testified to ongoing pain and difficulty with 
walking affecting both feet since service, due to rubbing of 
the upper side of the toes against her shoes and associated 
pain.  She testified that this limited her ability to walk 
when wearing closed-toed shoes, with pain radiating from the 
feet up into the shins.  She added that this also caused her 
to alter the way she walked. 

The rating code for hammer toes indicates that where hammer 
toe affects single toes a noncompensable rating is 
warranted, and where affecting all toes a 10 percent rating 
is warranted, 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Under the facts of this case, a 10 percent rating is in 
order under Diagnostic Code 5282.  While Code 5282 does not 
provide for a higher rating, under Diagnostic Code 5278, a 
30 percent evaluation is warranted for an acquired claw foot 
with all toes leading to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2002).  

In granting a 10 percent rating the Board notes that the RO 
appears to have denied a compensable rating because of a 
lack of hammertoe involvement of all the toes.  Such a 
reading, however, fails to consider the fact that the 
appellant's mallet toes which were also surgically repaired 
while on active duty.  Moreover, a review of the nature of 
hammer toes is instructive.  Campbell's Operative 
Orthopaedics states that:

The term hammer toe is used most often to describe 
an abnormal flexion posture of the proximal 
interphalangeal joint of one of the lesser four 
toes. [...]  The terms clawtoe and hammer toe are 
differentiated from one another by the following:  
clawtoes frequently are caused by neuromuscular 
disease, and often a similar deformity is present 
in all toes, whereas in hammer toe deformity only 
one or two toes are involved; clawtoes always have 
extension deformity at the metatarsophalangeal 
joint, but in hammer toe deformity extension of 
metatarsophalangeal joint may or may not be 
present; clawtoes often have a flexion deformity 
at the distal interphalangeal joint, but this 
usually does not occur in hammer toes.   

Campbell's Operative Orthopaedics, Vol. 2, 1750 (S. Terry 
Canale ed., Mosby 9th ed. 1998).  

The distinction between hammer and mallet toes, as 
identified by the February 2001 VA examiner and at the time 
of the inservice foot surgery, is noted within Dorland's 
Illustrated Medical Dictionary:

hammer t[oe], a condition in which the proximal 
phalanx of a toe - most often that of the second 
toe - is extended and the second and distal 
phalanges are flexed, causing a clawlike 
appearance.

[....]

mallet t[oe], flexion contracture of the distal 
interphalangeal joint of any of the lesser toes.

Dorland's Illustrated Medical Dictionary, 1716 (W.B. 
Saunders Company 28th ed. 1994).

Hence, the veteran's identified mallet toes of toes three 
and four bilaterally were aptly characterized at the time of 
her April 2000 inservice surgery, and her toe deformities 
affect all toes of each foot.  Hence, by analogy, and 
considering the totality of the appellant's disorder, the 
Board awards a 10 percent evaluation for each foot.  A 
higher rating is not warranted, however, in the absence of 
any competent evidence of a shortened plantar fascia 
underneath the metatarsal head.

In reaching this decision the Board considered the decision 
in DeLuca v. Brown,  8 Vet. App. 202 (1995).  In this case, 
however, the veteran's toe disorders are not rated based on 
a limitation of motion.  Moreover, as she is currently 
receiving the maximum allowable rating under Diagnostic Code 
5282, consideration of the factors set forth in 38 C.F.R. §§ 
4.40, 4.45, is not in order.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).

The Board has reviewed the entire record and finds that 
since October 2, 2000, and finds that the disorders at issue 
have never been manifested by greater disability than that 
recognized by the ratings assigned by virtue of this 
decision.  Hence, staged ratings are not appropriate.


ORDER

A 10 percent rating is granted for left foot hammer and 
mallet toes, from October 2, 2000, subject to the law and 
regulations governing the payment of monetary awards.


A 10 percent rating is granted for right foot hammer and 
mallet toes, from October 2, 2000, subject to the law and 
regulations governing the payment of monetary awards.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

